[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] REVISED ORDER AFTER HEARING FOR A PREJUDGMENT REMEDY OF ATTACHMENT
This motion by Plaintiffs for a Prejudgment Remedy of Attachment was heard before this Court on May 13 and 14, 2002. The motion having been granted (see the Memorandum of Decision dated June 13, 2002, which is incorporated herein), it is hereby ORDERED:
Plaintiffs are entitled to an attachment in the amount of $523,206 against the funds being held by Chicago Title Insurance Company, 600 Summer Street, Stamford, Connecticut 06901, as escrow agent, pursuant to the Order of the Hon. Taggart Adams entered at the hearing held on June 5, 2002, and the written agreement of Chicago Title Insurance Company to act as an escrow agent and to be bound by Judge Adams' Order.
IT IS FURTHER ORDERED that Plaintiffs are entitled to an attachment of property or assets of Timber Hill Group LLC, to be disclosed pursuant to the "Motion for Prejudgment Disclosure of Property and Assets" filed by Plaintiff on or about April 16, 2002 which is hereby granted in the amount of $240,000.00.
IT IS FURTHER ORDERED that from the date of this Order, until the attachment on Timber Hill's property is effected, Timber Hill is restrained and/or enjoined from the selling, assigning, mortgaging, hypothecating, transferring, pledging, creating a security interest, liening, encumbering, giving, or otherwise disposing of any of its assets or property except in the ordinary course of business.
IT IS FURTHER ORDERED that counsel for Plaintiffs may sign a writ of attachment in accordance with this Order.
June 18, 2002
  ___________________ KARAZIN, J.